DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments in view of the claim amendments have been fully considered. The rejections are withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
	It is noted that no individual claim feature renders the claims as a whole patentable. Each limitation indicated as allowable renders the claim patentable only when taken in combination with the other claim limitations. 
The following is an examiner’s statement of reasons for allowance: no prior art teaches:
generating an input vector based on the content of the message and entities with which a user has indicated an affinity; 
applying a machine-learned model to map the input vector to a representation of a hypothetical ideal recommendation to provide to the user in response to the message, wherein the machine-learned model was trained using training data including a user request for recommendations and a response to the user request made by another user, the response including a user- recommended entity, training the machine-learned model comprising: 
generating a vector representation of the user-recommended entity as a positive example; 
generating a vector representation of another entity selected from a corpus as a negative example; 
determining a first distance in vector space between the hypothetical ideal recommendation vector and the positive example; determining a second distance in vector space between the hypothetical ideal recommendation vector and the negative example; and 
updating the machine-learned model based on the first distance and the second distance
While the prior art generally teaches generating vector representations of recommendations and request, no prior art, either cited or not, teaches the above limitations in context with the rest of the claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN W FIGUEROA
Primary Patent Examiner
Art Unit 2124



/Kevin W Figueroa/Primary Examiner, Art Unit 2124